                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  ERIC M. CIAMPA,                                Ch. 13
    Debtor                                       16-10913-FJB


                             Proceeding Memorandum and Order

MATTER:
#199 Motion filed by Creditor Katarzyna Heath for Relief from Stay Re: pending State Court matter.
(Sobczak, Krzysztof)
#200 Opposition filed by the Debtor Eric M. Ciampa. (Lipton, Marques)

Decision set forth more fully as follows:
Hearing held. A ruling on this motion for relief from stay depends on the court's determination as
to whether the movant's claim is a domestic support obligation as defined by 11 U.S.C. section
101(14A). That determination will be made after an evidentiary hearing to be scheduled in
connection with the debtor's motion at docket #204. Thus, this motion for relief from stay is
hereby denied without prejudice to renewal after such determination.

                                                 By the Court,




                                                 Frank J. Bailey
                                                 United States Bankruptcy Judge

                                                 Dated: 11/7/2019
